

116 HRES 1133 IH: Honoring the life and legacy of Coya Knutson.
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1133IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Peterson (for himself, Mr. Hagedorn, Ms. Craig, Mr. Phillips, Ms. McCollum, Ms. Omar, Mr. Emmer, and Mr. Stauber) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring the life and legacy of Coya Knutson.Whereas Cornelia Genevive Gjesdal Coya Knutson was born on August 22, 1912, in Edmore, North Dakota;Whereas Coya Gjesdal graduated from Concordia College in Moorhead, Minnesota, with majors in English and Music and a minor in Education;Whereas Coya Gjesdal married Andy Knutson in 1940 and later adopted a son;Whereas Coya Knutson was involved in her community, working as a teacher, volunteering, establishing a medical clinic, and serving on the Red Lake County Welfare Board;Whereas Coya Knutson was elected to the House of Representatives of Minnesota in 1950;Whereas State Representative Knutson supported health and education initiatives and sponsored the first clean air bill in Minnesota, which prohibited smoking in some public places;Whereas, in 1954, Coya Knutson won a seat in the House of Representatives of the United States, despite having lost the nomination of her party to a man;Whereas Coya Knutson became the first woman elected to Congress from Minnesota;Whereas Congresswoman Knutson became the first woman to be appointed to the Committee on Agriculture of the House of Representatives;Whereas Congresswoman Knutson sponsored legislation that eventually led to expanded school lunch assistance, the first Federal student loan program, and the first appropriations for research on cystic fibrosis;Whereas Congresswoman Knutson's husband did not support her career and reportedly wrote a public letter in 1958 ordering her to return to Minnesota to make a home for [her] son and husband;Whereas the story of the letter was taken up by the national press, with newspapers across the United States running the headline Coya, Come Home;Whereas Coya Knutson lost reelection in 1958 to a man whose campaign slogan was A Big Man for a Man-Sized Job;Whereas Coya Knutson eventually divorced her husband, moved permanently to Washington, DC, and was appointed by President Kennedy to be the liaison officer in the Office of Civil Defense at the Department of Defense, where she served until 1970;Whereas Coya Knutson retired from politics and moved back to Minnesota to live with her son and his family until her death in 1996 at 82 years of age; andWhereas Coya Knutson was a trailblazer and an inspiration who was devoted to her community, State, and country: Now, therefore, be itThat the House of Representatives honors the life and legacy of Coya Knutson, whose dedication to overcoming exceptional odds and devotion to the well-being of the United States shall serve as an inspiration for generations of individuals in the United States.